MONTHLY SERVICER'S CERTIFICATE CARMAX BUSINESS SERVICES, LLC CARMAX AUTO OWNER TRUST SERIES 2008-2 Collection Period 07/01/08-07/31/08 Determination Date 08/11/2008 Distribution Date 08/15/2008 Pool Balance 1 . Pool Balance on the close of the last day of the preceding Collection Period $ 525,000,917.92 2 . Collections allocable to Principal $ 15,664,189.68 3 . Purchase Amount allocable to Principal $ 0.00 4 . Defaulted Receivables $ 0.00 5 . Pool Balance on the close of the last day of the related Collection Period $ 509,336,728.24 (Ln1 - Ln2 - Ln3 - Ln4) 6 . Initial Pool Balance $ 525,000,917.92 Beginning End 7 . Note Balances of Period of Period a. Class A-1 Note Balance $ 110,000,000.00 $ 93,293,767.51 b. Class A-2a Note Balance $ 137,000,000.00 $ 137,000,000.00 c. Class A-2b Floating Rate Note Balance $ 50,000,000.00 $ 50,000,000.00 d. Class A-3a Note Balance $ 49,000,000.00 $ 49,000,000.00 e. Class A-3b Floating Rate Note Balance $ 48,000,000.00 $ 48,000,000.00 f. Class A-4a Note Balance $ 20,000,000.00 $ 20,000,000.00 g. Class A-4b Floating Rate Note Balance $ 59,800,000.00 $ 59,800,000.00 g. ClassB Note Balance $ 15,770,000.00 $ 15,770,000.00 h. Class C Note Balance $ 14,430,000.00 $ 14,430,000.00 i. Class D Note Balance $ 15,750,000.00 $ 15,750,000.00 j. Note Balance (sum a - i) $ 519,750,000.00 $ 503,043,767.51 8 . Pool Factors a. Class A-1 Note Pool Factor 1.0000000 0.8481252 b. Class A-2a Note Pool Factor 1.0000000 1.0000000 c. Class A-2b Floating Rate Note Pool Factor 1.0000000 1.0000000 d. Class A-3a Note Pool Factor 1.0000000 1.0000000 e. Class A-3b Floating Rate Note Pool Factor 1.0000000 1.0000000 f. Class A-4a Note Pool Factor 1.0000000 1.0000000 f. Class A-4b Floating Rate Note Pool Factor 1.0000000 1.0000000 g. Class B Note Pool Factor 1.0000000 1.0000000 h. Class C Note Pool Factor 1.0000000 1.0000000 i. Class D Note Pool Factor 1.0000000 1.0000000 j. Note Pool Factor 1.0000000 0.9678572 9 . Overcollateralization Target Amount $ 13,242,754.93 10 . Current overcollateralization amount (Pool Balance - Note Balance) $ 6,292,960.73 11 . Weighted Average Coupon % 9.88% 12 . Weighted Average Original Term months 63.41 13 . Weighted Average Remaining Term months 57.27 14 . 1-Month LIBOR for the accrual period ending 08/15/08 2.53206% 15 . Note Rate applicable to the Class A-2b notes for the accrual period ending 08/15/08 3.43206% 16 . Note Rate applicable to the Class A-3b notes for the accrual period ending 08/15/08 3.93206% 17 . Note Rate applicable to the Class A-4b notes for the accrual period ending 08/15/08 4.18206% Collections 18 . Finance Charges: a. Collections allocable to Finance Charge $ 4,268,847.11 b. Liquidation Proceeds allocable to Finance Charge $ 0.00 c. Purchase Amount allocable to Finance Charge $ 0.00 d. Available Finance Charge Collections (sum a - c) $ 4,268,847.11 19 . Principal: a. Collections allocable to Principal $ 15,664,189.68 b. Liquidation Proceeds allocable to Principal $ 0.00 c. Purchase Amount allocable to Principal $ 0.00 d. Available Principal Collections (sum a - c) $ 15,664,189.68 20 . Total Finance Charge and Principal Collections (18d+ 19d) $ 19,933,036.79 21 . Interest Income from Collection Account $ 14,956.00 22 . Simple Interest Advances $ 0.00 23 . Net Swap Receipts $ 0.00 24 . Swap Termination Payment Amounts received from Swap Counterparty $ 0.00 25 . Available Collections (Ln20 + 21 + 22 + 23 + 24) $ 19,947,992.79 Available Funds 26 . Available Collections $ 19,947,992.79 27 . Reserve Account Draw Amount $ 0.00 28 . Available Funds $ 19,947,992.79 Application of Available Funds 29 . Total Servicing Fee a. Monthly Servicing Fee $ 437,500.76 b. Amount Unpaid from Prior Months $ 0.00 c. Amount Paid $ 437,500.76 d. Shortfall Amount (a + b - c) $ 0.00 30 . Unreimbursed Servicer Advances $ 0.00 31 . Monthly Net Swap Payment Amount $ 187,736.06 32 . Senior Swap Termination Payment Amount $ 0.00 33 . Class A Noteholder Interest Amounts a. Class A-1 Monthly Interest $ 383,951.18 b. Additional Note Interest related to Class A-1 Monthly Interest $ 0.00 c. Interest Due on Additional Note Interest related to Class A-1 Monthly Interest $ 0.00 d. Total Class A-1 Note Interest (sum a - c) $ 383,951.18 e. Class A-2a Monthly Interest $ 648,923.33 f. Additional Note Interest related to Class A-2a Monthly Interest $ 0.00 g. Interest Due on Additional Note Interest related to Class A-2a Monthly Interest $ 0.00 h. Total Class A-2a Note Interest (sum e-g) $ 648,923.33 i. Class A-2b Monthly Interest $ 204,970.25 j. Additional Note Interest related to Class A-2b Monthly Interest $ 0.00 k. Interest Due on Additional Note Interest related to Class A-2b Monthly Interest $ 0.00 l. Total Class A-2b Note Interest (sum i-k) $ 204,970.25 m. Class A-3a Monthly Interest $ 285,261.67 n. Additional Note Interest related to Class A-3a Monthly Interest $ 0.00 o. Interest Due on Additional Note Interest related to Class A-3a Monthly Interest $ 0.00 p. Total Class A-3a Note Interest (sum m-o) $ 285,261.67 q. Class A-3b Monthly Interest $ 225,438.11 r. Additional Note Interest related to Class A-3b Monthly Interest $ 0.00 s. Interest Due on Additional Note Interest related to Class A-3b Monthly Interest $ 0.00 t. Total Class A-3b Note Interest (sum q-s) $ 225,438.11 u. Class A-4a Monthly Interest $ 129,733.33 v. Additional Note Interest related to Class A-4a Monthly Interest $ 0.00 w. Interest Due on Additional Note Interest related to Class A-4a Monthly Interest $ 0.00 x. Total Class A-4a Note Interest (sum u - w) $ 129,733.33 y. Class A-4b Monthly Interest $ 298,715.25 z. Additional Note Interest related to Class A-4b Monthly Interest $ 0.00 aa. Interest Due on Additional Note Interest related to Class A-4b Monthly Interest $ 0.00 bb. Total Class A-4b Note Interest (sum y - aa) $ 298,715.25 34 . Priority Principal Distributable Amount $ 0.00 35 . Class B Noteholder Interest Amount a. Class B Monthly Interest $ 128,420.37 b. Additional Note Interest related to Class B Monthly Interest $ 0.00 c. Interest Due on Additional Note Interest related to Class B Monthly Interest $ 0.00 d. Total Class B Note Interest (sum a-c) $ 128,420.37 36 . Secondary Principal Distributable Amount $ 0.00 37 . Class C Noteholder Interest Amount a. Class C Monthly Interest $ 133,838.25 b. Additional Note Interest related to Class C Monthly Interest $ 0.00 c. Interest Due on Additional Note Interest related to Class C Monthly Interest $ 0.00 d. Total Class C Note Interest (sum a-c) $ 133,838.25 38 . Tertiary Principal Distributable Amount $ 0.00 39 . Class D Noteholder Interest Amount a. Class D Monthly Interest $ 181,545.00 b. Additional Note Interest related to Class D Monthly Interest $ 0.00 c. Interest Due on Additional Note Interest related to Class D Monthly Interest $ 0.00 d. Total Class D Note Interest (sum a - c) $ 181,545.00 40 . Quaternary Principal Distributable Amount $ 10,413,271.76 41 . Required Payment Amount (Ln 29 + (sum of Ln33 through Ln 40)) $ 13,659,305.32 42 . Reserve Account Deficiency $ 0.00 43 . Regular Principal Distributable Amount $ 13,242,754.93 44 . Successor Servicer Transition Costs and Additional Servicing Fee, if any $ 0.00 45 . Subordinate Swap Termination Payment Amount $ 0.00 Collection Account Activity 46 . Deposits a. Total Daily Deposits of Finance Charge Collections $ 4,268,847.11 b. Total Daily Deposits of Principal Collections $ 15,664,189.68 c. Withdrawal from Reserve Account $ 0.00 d. Interest Income $ 14,956.00 e. Net Swap Receipt $ 0.00 f. Swap Termination Payment Amounts received from Swap Counterparty $ 0.00 g. Total Deposits to Collection Account (sum a - f) $ 19,947,992.79 47 . Withdrawals a. Servicing Fee and Unreimbursed Servicer Advances $ 437,500.76 b. Monthly Net Swap Payment Amount $ 187,736.06 c. Swap Termination Payment Amounts owed to Swap Counterparty $ 0.00 d. Deposit to Note Payment Account for Monthly Note Interest/Principal $ 19,322,755.97 e. Deposit to Reserve Account $ 0.00 f. Excess Collections (Deposit to Certificate Payment Account for payment to Certificateholder) $ 0.00 g. Total Withdrawals from Collection Account (sum a - f) $ 19,947,992.79 Note Payment Account Activity 48 . Deposits a. Class A-1 Interest Distribution $ 383,951.18 b. Class A-2a Interest Distribution $ 648,923.33 c. Class A-2b Interest Distribution $ 204,970.25 d. Class A-3a Interest Distribution $ 285,261.67 e. Class A-3b Interest Distribution $ 225,438.11 f. Class A-4a Interest Distribution $ 129,733.33 g. Class A-4b Interest Distribution $ 298,715.25 h. Class B Interest Distribution $ 128,420.37 i. ClassC Interest Distribution $ 133,838.25 j. Class D Interest Distribution $ 181,545.00 k. Class A-1 Principal Distribution $ 16,706,232.49 l. Class A-2a Principal Distribution $ 0.00 m. Class A-2b Principal Distribution $ 0.00 n Class A-3a Principal Distribution $ 0.00 o. Class A-3b Principal Distribution $ 0.00 p. Class A-4a Principal Distribution $ 0.00 q. Class A-4b Principal Distribution $ 0.00 r. Class B Principal Distribution $ 0.00 s. ClassC Principal Distribution $ 0.00 t. Class D Principal Distribution $ 0.00 u. Total Deposits to Note Payment Account (sum a - t) $ 19,327,029.23 49 . Withdrawals a. Class A-1 Distribution $ 17,090,183.67 b. Class A-2a Distribution $ 648,923.33 c. Class A-2b Distribution $ 204,970.25 d. Class A-3a Distribution $ 285,261.67 e. Class A-3b Distribution $ 225,438.11 f. Class A-4a Distribution $ 129,733.33 g. Class A-4b Distribution $ 298,715.25 h. Class B Distribution $ 128,420.37 i. Class C Distribution $ 133,838.25 j. Class D Distribution $ 181,545.00 k. Total Withdrawals from Note Payment Account (sum a - j) $ 19,327,029.23 Certificate Payment Account Activity 50 . Deposits a. Excess Collections $ 0.00 b. Reserve Account surplus (Ln 60) $ 0.00 c. Total Deposits to Certificate Payment Account (sum a - b) $ 0.00 51 . Withdrawals a. Certificateholder Distribution $ 0.00 b. Total Withdrawals from Certificate Payment Account $ 0.00 Required Reserve Account Amount 52 . Lesser of: (a or b) a. $2,625,000.00 $ 2,625,000.00 b. Note Balance $ 503,043,767.51 53 . Required Reserve Account Amount $ 2,625,000.00 Reserve Account Reconciliation 54 . Beginning Balance (as of end of preceding Distribution Date) $ 2,625,000.00 55 . Investment Earnings $ 4,273.26 56 . Reserve Account Draw Amount $ 0.00 57 . Reserve Account Amount (Ln 54+ Ln 55- Ln 56) $ 2,629,273.26 58 . Deposit from Available Funds (Ln 47e) $ 0.00 59 . If Reserve Account Balance exceeds Required Reserve Account Amount, payment to a. theNote Payment Account for the payment of principal to the extent of any unfunded Regular Principal Distribution Amount; $ 4,273.26 b. any Successor Servicer for the payment of any unfunded Transition Costs and Additional Servicing Fee; and $ 0.00 c. the Swap Counterparty for the payment of any unfunded Subordinate Swap Termination Payment Amount $ 0.00 60 . Payment to Certificateholder if Reserve Account Balance exceeds Required Reserve Account Amount and to the extent no unfunded amounts described in Ln 59 exist $ 0.00 61 . Ending Balance (Ln57 + Ln58 - Ln59 - Ln60) $ 2,625,000.00 62 . Reserve Account Deficiency (Ln53 - Ln61) $ 0.00 Instructions to the Trustee 63 . Amount to be deposited from the Reserve Account into the Collection Account $ 0.00 64 . Amount to be paid to Servicer from the Collection Account $ 437,500.76 65 . Amount to be paid to the Swap Counterparty from the Collection Account $ 187,736.06 66 . Amount to be deposited from the Collection Account into the Note Payment Account $ 19,322,755.97 67 . Amount to be deposited from the Collection Account into the Certificate Payment Account $ 0.00 68 . Amount to be deposited from the Collection Account into the Reserve Account $ 0.00 69 . Amount to be deposited from the Reserve Account, if Reserve Account Balance exceeds Required Reserve Account Amount, into a. the Note Payment Account for any unfunded Regular Principal Distributable Amount $ 4,273.26 b. the Certificate Payment Account for payment to the Certificateholder, if no unfunded Regular Principal distributable amount exists $ 0.00 70 . Amount to be paid to Class A-1 Noteholders from the Note Payment Account $ 17,090,183.67 71 . Amount to be paid to Class A-2a Noteholders from the Note Payment Account $ 648,923.33 72 . Amount to be paid to Class A-2b Noteholders from the Note Payment Account $ 204,970.25 73 . Amount to be paid to Class A-3a Noteholders from the Note Payment Account $ 285,261.67 74 . Amount to be paid to Class A-3b Noteholders from the Note Payment Account $ 225,438.11 75 . Amount to be paid to Class A-4a Noteholders from the Note Payment Account $ 129,733.33 76 . Amount to be paid to Class A-4b Noteholders from the Note Payment Account $ 298,715.25 77 . Amount to be paid to Class B Noteholders from the Note Payment Account $ 128,420.37 78 . Amount to be paid to Class C Noteholders from the Note Payment Account $ 133,838.25 79 . Amount to be paid to ClassD Noteholders from the Note Payment Account $ 181,545.00 80 . Amount to be paid to Certificateholders from the Certificate Payment Account with respect to Excess Collections and Reserve Account surplus $ 0.00 Net Loss and Delinquency Activity 81 . Net Losses with respect to preceding Collection Period $ 0.00 82 . Cumulative Net Losses $ 0.00 83 . Cumulative Net Loss Percentage 0.0000% 84 . Delinquency Analysis Number of Principal Loans Balance a. 31 to 60 days past due 258 $ 3,128,875.96 b. 61 to 90 days past due 2 $ 20,453.50 c. 91 or more days past due 0 $ 0.00 d. Total (sum a - c) 260 3,149,329.46 IN WITNESS WHEREOF, the undersigned has duly executed this certificate on August 11, 2008. CARMAX BUSINESS SERVICES, LLC As Servicer By: /s/ Keith D. Browning Name: Keith D. Browning Title: Executive Vice President and Chief Financial Officer
